UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                        Technical Sergeant VINCENT L. WILLIAMS,
                                   United States Air Force

                                                     v.

                                          UNITED STATES

                                        Misc. Dkt. No. 2015-01

                                              4 April 2016

         Sentence adjudged 23 January 2007 by GCM convened at Fort George G.
         Meade, Maryland. Military Judge: Gary M. Jackson.

         Approved sentence: Dishonorable discharge, confinement for 15 years,
         forfeiture of all pay and allowances, and reduction to E-1.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under AFCCA Rule of Practice and Procedure 18.4.



MITCHELL, Senior Judge:

       The pro-se Petitioner filed a petition for a writ of habeas corpus. We conclude we
do not have jurisdiction and dismiss the petition.
                                              Background

       Consistent with his pleas, Petitioner was convicted of diverse occasions of carnal
knowledge and committing indecent acts on a child who was at least twelve and under
sixteen years of age, in violation of Articles 120 and 134, UCMJ, 10 U.S.C. §§ 920, 934.
The general court-martial composed of officer members sentenced Petitioner to a
dishonorable discharge, 18 years and 4 months of confinement, forfeiture of all pay and
allowances, and reduction to E-1. The convening authority reduced the period of
confinement to 15 years, in accordance with the terms of a pretrial agreement, but
otherwise approved the adjudged sentence.
       On appeal, this court affirmed the approved findings and sentence. United States
v. Williams, ACM 36996 (A.F. Ct. Crim. App. 15 July 2009) (unpub. op.). Review was
denied by our superior court on 24 June 2010. United States v. Williams, 69 M.J. 190
(C.A.A.F. 2010) (mem.). With review complete under Article 71(c), UCMJ, 10 U.S.C. §
871(c), and the sentence affirmed, the convening authority promulgated General Court-
Martial Order Number 96 and ordered Petitioner’s dishonorable discharge to be executed
on 19 July 2010. Petitioner’s case is final under Article 76, UCMJ, 10 U.S.C. § 876.

        In 2011, Petitioner filed a writ of habeas corpus with this court. United States v.
Williams, Misc. Dkt No. 2011-05 (A.F. Ct. Crim. App. 26 October 2011) (unpub. op.).
At that time, we decided we had jurisdiction over the writ. Id. at 2. We determined that
the writ petition was a rehash of issues raised unsuccessfully on direct appeal and denied
it on its merits. Id. at 3.

       Petitioner asserts that he was granted parole on 20 February 2015.

                                        Discussion

        The All Writs Act, 28 U.S.C. § 1651(a), grants this court authority to issue
extraordinary writs in aid of its jurisdiction. Loving v. United States, 62 M.J. 235, 246
(C.A.A.F. 2005) (citing Clinton v. Goldsmith, 526 U.S. 529, 534 (1999)). However, the
Act does not enlarge our jurisdiction, and the writ must be in aid of our existing statutory
jurisdiction. Clinton, 526 U.S. at 534–35. “The courts of criminal appeals are courts of
limited jurisdiction, defined entirely by statute.” United States v. Arness, 74 M.J. 441,
442 (C.A.A.F. 2015). Therefore, the preliminary question is whether this court has
jurisdiction to consider a writ petition from a petitioner whose court-martial conviction is
final but is continuing to serve his term of confinement in a parole status. We conclude
we do not have jurisdiction and dismiss the petition.

       A writ of habeas corpus is “the traditional remedy for unlawful imprisonment.”
Waller v. Swift, 30 M.J. 139, 142 (C.M.A. 1990). A person who is on parole is “in
custody” for the purpose of habeas corpus jurisdiction. Jones v. Cunningham, 371 U.S.
236, 243 (1963).

        We recently determined that we “do not have jurisdiction over habeas corpus
petitions when a court-martial has completed direct review under Article 71, UCMJ, and
is final under Article 76, UCMJ.” Chapman v. United States, 75 M.J. 598 (A.F. Ct. Crim.
App. 18 February 2016). Although a habeas petition is available for parolees,
Petitioner’s writ is outside the military court’s limited jurisdiction. We therefore dismiss
the petition for a writ of habeas corpus, without prejudice for Petitioner to file a writ of
error coram nobis with this court.




                                             2                           Misc. Dkt. No. 2015-01
      Although Petitioner may later file a writ of coram nobis, to be entitled to the writ
he must meet the following threshold requirements:

              (1) the alleged error is of the most fundamental character;
              (2) no remedy other than coram nobis is available to rectify
              the consequences of the error; (3) valid reasons exist for not
              seeking relief earlier; (4) the new information presented in the
              petition could not have been discovered through the exercise
              of reasonable diligence prior to the original judgment; (5) the
              writ does not seek to reevaluate previously considered
              evidence or legal issues; and (6) the sentence has been served,
              but the consequences of the erroneous conviction persist.

Denedo v. United States, 66 M.J. 114, 126 (C.A.A.F. 2008), aff’d and remanded, 556
U.S. 904 (2009).

       This court uses a two-tier approach to evaluate claims raised via a writ of coram
nobis. First, the petitioner must meet the aforementioned threshold requirements for a
writ of coram nobis. Id. If the petitioner meets the threshold requirements, his claims are
then evaluated under the standards applicable to his issues. Id.

                                        Conclusion

      Petitioner’s writ of habeas corpus is outside this court’s limited jurisdiction.
Accordingly, it is by the court on this 4th day of April, 2016,

ORDERED:

      That the petition for extraordinary relief in the nature of a writ of habeas corpus is
hereby DISMISSED.




              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court




                                             3                           Misc. Dkt. No. 2015-01